Citation Nr: 1236354	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  12-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUES

1.  Whether additional income received by the appellant in 2007 was countable income for the purposes of payment of a survivor's pension.  

2.  Whether an overpayment of a survivor's pension resulting in a debt of $259.00 was properly calculated.  

3.  Entitlement to waiver of recovery of an overpayment of a survivor's pension in the amount of $259.00. 

4.  Whether recovery of an overpayment of a survivor's pension in the amount of $259.00 has already been collected.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1942 to September 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) and from an April 2012 decision of the Committee on Waivers and Compromises (Committee) of the RO. 

A review of the Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal that have been considered.   

The issue of proper calculation of a debt of $259.00, waiver of recovery of an overpayment of a survivor's pension in the amount of $259.00, and whether a recovery has already been collected or waived are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

The issue of an incorrect calculation of excludable medical expenses caused by a state government payment of Medicare premiums in 2011 and a waiver of a separate debt caused by an overpayment of $1,173 has been raised by the appellant in correspondence in September 2011 and September 2012, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  However, these issues may now be moot for reasons provided in the remand section below.  


FINDING OF FACT

The appellant received a one-time payment of proceeds from a life insurance policy, not shown to be a return of premiums, which was not reported by the appellant but was properly countable income for the purposes of a survivor's pension benefits for the calendar year from October 1, 2007 to October 1, 2008. 


CONCLUSION OF LAW

The criteria for additional countable income for the purposes of a survivor's pension in 2007 have been met.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, notice is not required because the issue presented involves the validity of a debt created by an overpayment of benefits and a request for waiver of recovery of overpayment of VA benefits.  See 38 U.S.C.A. § 5302 (West 2002); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the statutes and regulations above do not apply to recovery matters, as chapter 51 and 53 already contain notice provisions.   Nevertheless, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her challenge of eligibility for certain payments and request for a waiver of debt.  

The Veteran served in a U.S. Navy construction battalion during World War II.  The Veteran died in September 1995.  The appellant is the Veteran's surviving spouse and was granted a survivor's pension effective in September 1995.  The appellant contends that the RO incorrectly interpreted a onetime payment from the cash value of a life insurance policy in 2007 as a recurring income over a three year period of time and that the RO erred in the calculation of a $259.00 debt from overpayment of her pension.  The appellant further contends that a recovery of the debt has already been collected and that a waiver of debt is warranted based on her financial status.  

Death pension benefits are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  In addition, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  Id.

Payments to the appellant of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  As relevant in this case, that portion of the cash surrender value of a life insurance policy that represents a return of premiums is excludable but not interest or investment returns.  38 C.F.R. § 3.272 (q).  

In July 2009, the RO obtained information that the appellant had received additional unearned income in 2007 that was not reported to VA.  The RO notified the appellant in correspondence in October 2009 but provided very little information.   The RO obtained verification of the source and amount of the income and that it was a one-time disbursement of the value of a matured life insurance policy.  

The RO took no action until April 2011.  The RO informed the appellant that information from the payor was necessary to determine if the onetime payment was a return of premiums and excludable from income or accrued interest that is not excludable.  The appellant responded later that month acknowledging the receipt of the one-time payment noting only that it was from a paid up life insurance policy.  The appellant did not indicate whether the payment was a return of premiums or investment proceeds.  The appellant reported her understanding that she repaid the overpayment in monthly increments of $27.00 per month starting in December 2009.  The Board will address the appellant's contended repayment in the Remand section below. 

In correspondence in August 2011, the RO provided a detailed explanation of the impact of the additional income from October 1, 2007 through January 1, 2011 (the then-current year).  The explanation included the sources of countable income from earnings, Social Security, retirement plans, and the amount of excludable medical expenses that the appellant had previously reported each year.  The additional income from the one-time life insurance payment was added only for a one calendar year period from October 1, 2007 to October 1, 2008.  The RO also provided a listing comparing the revised amount of the pension entitlement compared to the amount that was actually paid to the appellant from October 1, 2007 to January 1, 2011.  The correspondence suggests that the appellant was overpaid from October 2007 to October 2008 approximately in the amount of the additional income from the one-time payment.  After October 2008, it appears that the appellant was underpaid for reasons not explained in the correspondence.  In separate correspondence three days later, the RO informed the appellant that the results of the income adjustment was an overpayment of $259.00 that would be recouped by withholding from future pension benefits starting in November 2011.  There was no explanation of how the amount of the debt was determined. 

In correspondence in September 2011, the appellant expressed timely disagreement with the August 2011 RO decision.   The appellant contended that a debt of $190.00 had been repaid in increments of $27.00 per month starting in December 2009.  The appellant also restated that she received only a one-time payment from the life insurance company in 2007 and was not receiving recurring income from this source.  

In December 2011, the RO provided a statement of the case that addressed whether the one-time payment was properly determined to be countable income.  The determination of the amount of the outstanding debt, the appellant's contention that it was already repaid, adjustments because of state Medicare premium payments, and any petitions for waiver of debt were not addressed.  

In a January 2012 substantive appeal, the appellant noted that she was not challenging the determination that she received the one-time life insurance income in 2007 but rather the amount of the debt and whether it had already been repaid.  In correspondence to the Board in September 2012, the appellant acknowledged her fault in failing to report the one-time receipt of the life insurance policy proceeds in 2007.  However, the appellant contended that a debt of $190.00 had been repaid starting in December 2009.

The Board concludes that the only issue properly developed and ready for appellate review is the issue of whether the one-time payment from a life insurance company in 2007 was countable income for the purposes of a survivor's pension.  

The Board concludes that the onetime payment was countable income.  The applicable regulation, 38 C.F.R. § 3.171 (q), specifies that the cash surrender value of a life insurance policy  is  excludable only if the payment was a return of premiums and not interest or investment returns.  Although far from timely, the RO notified the appellant by letter in August 2011 of this criteria and no further information was received.  The Board concludes that it is reasonable for VA to consider the payment as a return on investment absent any information to the contrary.  Therefore, the one-time payment was properly included as income only for a one year period of time from October 1, 2007 to October 1, 2008.  Contrary to the appellant's contention, the payment was not counted as a recurring source of income after one year.  
  

ORDER

Additional income received by the appellant in 2007 was countable income for the purposes of payment of a survivor's pension.  


REMAND

As discussed above, the appellant expressed timely disagreement in September 2011 with the calculation of $259.00 as the amount of debt caused by the additional countable income received in 2007 and contended that the debt has been repaid by the incremental withholding of benefits starting in December 2009.  

Further, in September 2011, the appellant submitted a request for a waiver of the debt of $259.00.  The committee denied the waiver of debt in April 2012 and the appellant expressed timely disagreement in a September 2012 financial status report and attached letter.  The RO and the Committee have not yet issued a statement of the case (SOC) regarding these issues.  The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In correspondence in August 2012, the appellant noted that the $259.00 debt was being recouped by the withholding of pension benefits beginning in June 2012 and that she was notified of an additional debt of $1,173.00.  The appellant requested a waiver of debt because of financial hardship.  

In September 2012, the Committee discussed the unreported income in 2007 and found fault on the part of the appellant and unjust enrichment but granted a waiver of a debt of $1,173 based on the appellant's age, health, and financial hardship.   It is not clear from the record whether the previously denied waiver of $259.00 was incorporated in the September 2012 waiver or whether any previous or duplicate recoupment has been restored to the appellant.  Action is required to determine if the appellant's entire debt has been waived, and if so whether the appellant considers any of the issues remaining on appeal to have been resolved by the September 2012 waiver.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Determine whether the appellant has any remaining debt(s) resulting from pension overpayments and whether any duplicate or unwarranted withholding of benefits has occurred.  

2.  Then provide the appellant with a clear explanation of the reasons for the $259.00 and $1,173.00 debts, how they were calculated, and whether any duplicate or unwarranted recoupment was made.  Request from the appellant whether she desires to continue an appeal of the amount the $259.00 debt, the contended duplicate recovery, or the April 2012 denial of waiver of that debt.  

3.  If any issue remains on appeal, issue an appropriate statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


